DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2020 has been entered.
 
Response to Amendment
The amendment filed on July 29, 2020 cancelled no claims.  Claims 1, 15-16, 21-22 were amended and new claim 23 was added.  Thus, the currently pending claims addressed below are claims 1-2, 7, 14-16, and 21-23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 14-16 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kendall et al. (PGPUB: US: 2009/0182589) in view of Mann et al. (PGPUB: US 2015/0186913).
Claims 1, 15 and 23:  Kendall discloses a method, non-transitory computer-readable storage medium, and a system comprising: 
a processor; and a memory (Paragraph 106) comprising instructions, which when executed by the processor cause the processor to perform the steps of:
receiving information, via a tracking mechanism, describing an interaction by a user of an online system with content provided by a third party system, the interaction received at the online system and specified by the tracking mechanism in content provided by the third party system, the third party system external to the online system, wherein the tracking mechanism comprises an application program interface (API) call via a software development kit (SDK). Kendall discloses receiving information describing an interaction by a user of an online system with content provided by a third party system, the interaction received at the online system and specified by 
Retrieving user identifying information identifying the user to the online system from storage on a client device, the client device accessible by the online system. (Paragraph 87: the third party website and/or the social networking website determine whether the user is a member of the social networking website. For example, the third party website may access a cookie on the user's computer, where the cookie is associated with the social networking website)
Logging at the online system the interaction in an action log with user identifying information corresponding to the user. (Paragraph 42: the social networking website logs actions that a member takes on a third party website; 59: Upon notification of the member's action, the web server reports the action to the action logger, which logs the action in the action log) 
Receiving, from the third party system, an advertisement ("ad") request to provide an ad to one or more users of the online system, wherein the ad request specifies ad content corresponding to each of a plurality of interactions (Fig. 11; Paragraph 72: The ad server receives a request for a social ad for a particular member this request specifies the particular member by including the member's unique member identifier and the targeting criteria for each of the ad requests is applied; 81-83: describe the various components of the ad request; and 88 – the advertisement is provided to the 
Identifying an opportunity to present an ad to the user of the online system. (Paragraph 72 through 74; 84; and 88) 
Identifying, from the ad request, the ad content that corresponds to the logged interaction by the user. (Fig. 11; Paragraph 81 and 82) 
Generating an ad, the ad including the identified ad content (Fig. 11; Paragraph 81; 82; 88) 
Including the ad in a selection process for identifying content for presentation to the user. (Fig. 8; Paragraph 64; 77 and 78)

Claims 2 and 16: Kendall and Mann disclose the method of claim 1 and the non-transitory computer-readable medium of claim 15, wherein the ad request further specifies characteristics of one or more users eligible to be presented with ad content, the user matching the characteristics specified in the ad request. (Kendall: Paragraph 72; 73; 81 through 84; and 88 through 91)

Claims 7 and 21: Kendall and Mann disclose the method of claim 1 and the non-transitory computer-readable medium of claim 15, wherein the logged interaction has characteristics specified by the ad request, the characteristics from a group consisting of: a type of interaction with the content provided by the third party system, an interaction with the content provided by the third party system within a specified time interval, a type of content provided by the third party system, one or 

Claims 14 and 22: Kendall and Mann disclose the method of claim 1 and the non-transitory computer-readable medium of claim 15, wherein generating the ad comprises: including a link to access the ad content in the ad. (Kendall: Fig. 8 and 11; Paragraph 81 and 82)


Response to Arguments
Applicant's arguments filed July 29, 2020 have been fully considered but they are not persuasive. 
The applicant’s arguments are directed to the prior art of Kendall and Schoen not teaching the newly amended limitations. These arguments are moot as the newly add prior art of Mann has been used to teach these amended limitations. 
  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/John Van Bramer/Primary Examiner, Art Unit 3621